DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 15-23 are drawn to a system for forming a food product from a food mass, classified in A22C7/0076.
II. Claims 24-28 are drawn to a method to form a food mass into a formed product in mold cavities of a mold member, classified in A23P30/10.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process, as claimed in claim 24, can be practiced by another and materially different apparatus, other than the apparatus, as claimed in claim 15; for instance, an apparatus that the claimed valve is not necessary positioned within the feed channel.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) The inventions have acquired a separate status in the art in view of their different classification;
(b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(C) The inventions require a different field of search (for example, searching different classes/subclasses);
(d) The prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Paul Palinski on 03/12/2021 a provisional election was made with traverse to prosecute the invention of group I, claims 15-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 24-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15-16, 19, 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindee et al. (US 2012/0058213)
	Lindee et al. (US ‘213) disclose a rotary molding apparatus comprising the fill plate 760a comprises a vacuum region 765a connected to a vacuum channel 766a. The vacuum region 765a is situated upstream of the feeder inlet passage 720a. In operation, the rotating mold rotates in a direction such that the mold cavities first come in contact with the vacuum region 765a, and then the feeder inlet passage 720a wherein the mold cavities 910 are filled with food product. In this embodiment, the vacuum region 765a and the feeder inlet passage 720a are not spaced such that a portion of the mold cavity can be simultaneously in communication with both the vacuum region 765a and the feeder inlet passage 720a. As the mold cavity 910 rotates past the vacuum region 765a, air trapped in the cavity that would otherwise take up space in the mold cavity and prevent the mold cavity from filling evenly, is removed. (See paragraph [0190])
[AltContent: arrow][AltContent: textbox (Feed channel (720a))][AltContent: textbox (A valve)][AltContent: textbox (The seal plate)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A feed channel)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cavities (910))]
    PNG
    media_image1.png
    432
    542
    media_image1.png
    Greyscale


Therefore, as to claim 15, Lindee et al. (US ‘213) disclose a system for forming a food product from a food mass, comprising a mold member with a multitude of cavities (910), the food product is formed into a formed product in each of the cavities (910); and a feed channel that feeds the food mass into the cavities (910), wherein a valve is provided in the feed channel.
	As to claim 16, Lindee et al. (US ‘213) teach the valve seals of a chamber of the feed channel.
	As to claim 19, Lindee et al. (US ‘213) disclose the feed channel is provided between a pump (710) and the cavities (910).
	As to claim 22, Lindee et al. (US ‘213) disclose the multitude of cavities (910) are provided in one row of the mold member, which are filled simultaneously, and wherein the feed channel and a seal plate comprises one individual exit per cavity in one of the rows.
	As to claim 23, Lindee et al. (US ‘213) teach the feed channel extends over essentially an entire length of the mold member, the mold member is a drum.
Claims 15-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Zoelen et al. (US 2015/0208674).
[AltContent: textbox (A piston (20))][AltContent: textbox (A pump (10))]	Van Zoelen et al. (US ‘674) disclose a system (1) for molding food patties comprising a moulding device 30 comprises a fill passage device 35 and a moulding drum 36. The moulding drum 36 is rotatable about a substantially horizontal rotation axis. The moulding drum 36 is rotatably mounted to the support frame that supports the supply hopper 3 and the pump system 10 (not shown). The moulding drum 36 can be rotatably driven, such as by an electric motor (not shown). The outer peripheral surface of the moulding drum 36 forms a moulding surface 45 which contains a plurality of mould cavities 44. (See paragraph [0098])
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A seal plate (40, 45))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A valve (22))][AltContent: textbox (A feed channel (35))][AltContent: arrow][AltContent: textbox (A molding drum (36) with a multitude of cavities (44))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    444
    547
    media_image2.png
    Greyscale

Moreover, Van Zoelen et al. (US ‘674) disclose the positive displacement pump system 10 comprises two pump chambers 12 that are each flow-connected to one of the discharge openings 8. Each discharge opening 8 of the supply hopper 3 debouches into a side of one of the pump chambers 12 and thus forms an inlet opening of said pump chamber 12. (See paragraph [0088])
	Moreover, Van Zoelen et al. (US ‘674) teach the plunger head is driven forward to its extended position, in which the plunger 16 extends past the 
	Further, Van Zoelen et al. (US ‘674) disclose the valve manifold 21 is connected to the outlet openings 19 of the pump chambers 12. The valve manifold 21 comprises an outlet passageway 25 that is connected to a molding device 30. By driving the plungers 16, portions of the food mass of the streams in the feed channels 7 are fed into the pump chambers 12 in alternation so that at least one pump chamber 12 always contains food mass under pressure so as to supply a substantially continuous flow of food mass from the outlet openings of the pump chambers 12 into the valve manifold 21. (See paragraph [0094])
	Moreover, Van Zoelen et al. (US ‘674) teach the valve manifold 21 comprises a valve member 22 that can be driven alternately between two positions. In the first position shown in FIG. 2, the valve member 22 closes the outlet opening 19 of the pump chamber 12 on the left and allows food mass to be transferred from the outlet opening of the other pump chamber 12 on the right to the outlet passageway 25 that is connected to the molding device 30. In the second position, the valve member has been rotated about the rotation axis 23 so as to close the outlet opening 19 of the pump chamber on the right and to allow food mass to be transferred from the outlet opening 19 of the pump chamber 12 on the left to the outlet passageway 25. Thus, the valve manifold 21 is configured to pass food mass alternately from the pump chambers 12 under pressure to the molding device 30 so that a substantially continuous flow of food mass is fed to the molding device 30. (See paragraph [0095])
	Therefore, as to claim 15, Van Zoelen et al. (US ‘674) disclose a system (1) for forming a food product from a food mass, comprising a mold member (36) with a multitude of cavities (44), the food product is formed into a formed product in each of the cavities (44); and a feed channel (35) that feeds the food 
	As to claim 16, Van Zoelen et al. (US ‘674) teach the valve seals of a chamber of the feed channel (35).
	As to claim 17, Van Zoelen et al. (US ‘674) disclose a piston (20) is provided in the feed channel (35).
	As to claim 18, Van Zoelen et al. (US ‘674) teach the piston (20) compresses the food mass in the feed channel (35).
	As to claim 19, Van Zoelen et al. (US ‘674) disclose the feed channel (35) is provided between a pump (10) and the cavities (44).
	As to claim 20, Van Zoelen et al. (US ‘674) teach a piston (20) is provided in the feed channel (35), the piston (20) reciprocates between two positions.
	As to claim 21, Van Zoelen et al. (US ‘674) teach in either of the two positions, a gap is defined between a tip of the piston (20) and a surface of the mold member (36), the mold member (36) is a mold drum.
	As to claim 22, Van Zoelen et al. (US ‘674) disclose the multitude of cavities (44) are provided in one row of the mold member (36), which are filled simultaneously, and wherein the feed channel (35) and a seal plate (40, 45) comprises one individual exit per cavity in one of the rows.
	As to claim 23, Van Zoelen et al. (US ‘674) teach the feed channel (35) extends over essentially an entire length of the mold member, the mold member is a drum.
Conclusion
Relevant References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kennedy et al. (US 6,592,359), Pasek et al. (US 7,229,277), Sandberg (US 6,517,340), Pasek et al. (US 7,210,923), Lindee et al. (US 7,309,228), Sandberg et al. (US 7,318,723), Richards (US Re. 30,096), Soper (US 5,655,436), LaBruno et al. (US 2008/0260885), Lindee et al. (US 7,416,753), and Sandberg et al. (US 7,993,126) disclose the claimed subject matter of at least claim 1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743                                                                                                                                                                                               	03/13/2021